IN THE SUPREME COURT OF THE STATE OF IDAHO
                               Docket No. 43269
PATRICIA MAREK, an Idaho resident,       )
individually and as personal representative of
                                         )
the ESTATE OF LARRY "PETE" MAREK;        )
MICHAEL MAREK, an Idaho resident;        )
JODIE MAREK, an Idaho resident;          )
HAYLEY MAREK, a Washington resident,     )
                                         )
    Plaintiffs-Appellants.               )
                                         )
v.                                       )
                                         )
HECLA, LIMITED, a Delaware corporation; )
                                                              Coeur d’ Alene, August 2016
HECLA MINING COMPANY, a Delaware         )
corporation; SILVER HUNTER MINING        )
                                                              2016 Opinion No. 132
COMPANY, a Delaware corporation;         )
PHILLIP S. BAKER, JR., (“Baker”), an     )
                                                              Filed: November 18, 2016
Idaho resident; JOHN JORDAN, an Idaho    )
resident; DOUG BAYER, an Idaho resident; )
                                                              Stephen W. Kenyon, Clerk
RON KRUSEMARK, an Idaho resident;        )
SCOTT HAGAMIER, an Idaho resident;       )
CINDY MOORE, an Idaho resident; DALE )
STEPRO, an Idaho resident,               )
                                         )
    Defendants-Respondents,              )
                                         )
and                                      )
                                         )
DOES I-10 AND XYZ, INC. 1-10,            )
                                         )
    Defendants.                          )
       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Benjamin R. Simpson, Senior District Judge.

       District court order granting summary judgment, affirmed.

       Duke Scanlan & Hall, PLLC, Boise, for appellants. Keely Duke argued.

       Ramsden, Marfice, Ealy & Harris, LLP, Coeur d’Alene, for respondents. Michael
       E. Ramsden argued.

                          _________________________________
BURDICK, Justice
        Patricia Marek, et al. (Mareks) appeal the judgment entered by the Kootenai County
District Court granting Hecla Mining Company, et al. (Hecla) summary judgment. On April 15,
2011, Larry “Pete” Marek was fatally injured in a large rock fall in the Lucky Friday Mine,
which is owned and operated by Hecla. Mareks contend that Hecla’s decision to remove a pillar
from the mining area constituted sufficiently egregious conduct that Mareks should be allowed to
pursue their claims outside of the Idaho Worker’s Compensation Act. On cross motions for
summary judgment, the district court ruled that because Hecla’s conduct did not amount to
“willful1 or unprovoked physical aggression” under Idaho code section 72-209(3) the claims
were barred by the exclusivity provision of the Worker’s Compensation Act. We affirm.
                      I.     FACTUAL AND PROCEDURAL BACKGROUND
        Brothers Larry “Pete” and Mike Marek (Pete and Mike) were both employed as miners
for Hecla at the Lucky Friday Mine. On April 15, 2011, Pete and Mike were assigned to work in
the spray chamber outside of the 6150-15-3 stope.2 Prior to their arrival, mine workers, at the
direction of Hecla, undercut the waste pillar in the 6150-15-3 west stope.
        Upon arriving at the 6150-15-3 stope, rather than work in the spray chamber, Pete and
Mike decided to water down the muck in the stope.3 Pete watered the muck in the 6150-15-3
west stope and Mike watered the muck in the 6150-15-3 east stope. On April 5, 2011, at

1
  “Willful” is spelled in section 72-209(3) using the archaic spelling: “wilful.” We, however, will use the modern
spelling, “willful,” throughout.
2
  A “stope” is a tunnel from which ore is mined. “6150” refers to the depth within the mine the stope is located
(6,150 feet underground); “15” refers to the particular stope (versus other numbered tunnels at the 6150 level);
and “3” refers to the “cut” in that particular stope (here, the tunnel was in the third ‘cut,’ with two prior cuts
above having been removed and filled with a sand and concrete mixture). The stope is entered through a “slot,”
an access tunnel from the main underground travel ways. Here, the slot runs south from the travel way to the
stope, where it intersects the stope in a T-shaped intersection. Each of the “arms” of the stope are designated
by compass direction from the slot—Pete was working in “6150-15-3-West” at the time of the collapse, and
Mike was working in “6150-15-3-East.”
3
  Regarding the work Mike and Pete performed that evening, Mike stated:
          Q: Do you recall what you were asked to do by Mr. Stepro that evening?
          A: Yeah, he told us to work on the spray chamber.
          Q: And tell me what the spray chamber is.
          A: You’ve got a fan outside your stope, outside the slot area, that blows air through a
          vent pipe in through a chilled water system and out into your stope.
          ....
          Q: So you were told to work on the spray chamber.
          A: Yes.
          ....
          Q: And did you do that?
          A: No.
          Q: What did you and your brother do?
          A: We went into the stope and wet down.

                                                        2
approximately 5:30 p.m., Mike observed Pete rolling up the hose he had been using to water the
muck when the 6150-15-3 west stope collapsed on top of Pete. Mareks allege that the failure of
the stope was caused by Hecla’s decision to undercut the waste pillar. The cave-in was
approximately 90 feet long, 20 feet wide and 30 feet high. Despite his efforts, Mike was not able
to rescue Pete, and a search for Pete over the next nine days recovered Pete’s body on April 24,
2011. Pete’s cause of death was determined to be blunt force trauma. The U.S. Mine Safety &
Health Administration (MSHA) found that Hecla’s conduct in removing the waste pillar
“constituted more than ordinary negligence” and issued three citations related to the removal of
the waste pillar in the 6150-15 stope.
       Mareks filed a complaint on April 12, 2013. In its answer, Hecla asserted that worker’s
compensation law was the exclusive remedy for Mareks’ claims. Both parties then filed motions
for summary judgment. The court heard oral argument on the parties’ cross motions for summary
judgment on April 14, 2015. Following oral argument, the court took the matters under
advisement and issued its Memorandum Decision and Order granting Hecla summary judgment
on April 21, 2015. In its decision, the district court ruled that because Mareks failed to present
any evidence that the injuries suffered were caused by Hecla’s “willful or unprovoked physical
aggression,” Hecla was entitled to summary judgment as a matter of law. Specifically, the court
pointed to a lack of evidence that Hecla harbored any ill will towards Mike or Pete or that Hecla
had actual knowledge the stope would collapse. Without such evidence, the district court ruled
that the exclusivity exception under section 72-209(3) did not apply and that the Worker’s
Compensation Act was Mareks exclusive remedy. The district court entered its final judgment on
May 5, 2015.
       Mareks filed a motion for reconsideration on April 29, 2015, and filed an affidavit and
memorandum in support of their motion on June 22, 2015, and August 4, 2015, respectively. The
district court heard oral argument on the motion and subsequently denied the motion on
September 1, 2015.
                                 II.     STANDARD OF REVIEW
       We review a district court’s grant of summary judgment de novo, and apply the same
standard used by the district court in ruling on the motion. Grazer v. Jones, 154 Idaho 58, 64, 294
P.3d 184, 190 (2013). Summary judgment is appropriate when “the pleadings, depositions, and
admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any

                                                  3
material fact and that the moving party is entitled to a judgment as a matter of law.” I.R.C.P. 56(c).
All reasonable inferences that can be drawn from the record are to be drawn in favor of the
nonmoving party, and disputed facts are liberally construed in the nonmoving party’s favor.
Mackay v. Four Rivers Packing Co., 145 Idaho 408, 410, 179 P.3d 1064, 1066 (2008).
       “[W]hen the district court grants summary judgment and then denies a motion for
reconsideration, this Court must determine whether the evidence presented a genuine issue of
material fact to defeat summary judgment. This means the Court reviews the district court’s
denial of a motion for reconsideration de novo.” Massey v. Conagra Foods, Inc., 156 Idaho 476,
480, 328 P.3d 456, 460 (2014) (quoting Bremer, LLC v. E. Greenacres Irrigation Dist., 155
Idaho 736, 744, 316 P.3d 652, 660 (2013)).
                                        III.    ANALYSIS
       Mareks’ main argument is that Hecla’s failure to have an engineer review and approve
the pillar removal, failure to heed warnings from experienced employees about the removal of
the pillar, and failure to perform a safety review and follow safety standards promulgated by
MSHA when removing the pillar constituted “willful or unprovoked physical aggression” such
that the district court erred in ruling that the exclusivity exception under Idaho Code section 79-
209(3) did not apply.
A. The district court did not err by granting Hecla summary judgment.
       1. The district court did not err in ruling that Mareks bore the burden of proof in
establishing whether the exclusivity exception under Idaho Code section 72-209(3) applies.
       Mareks argue that “the district court erred in ruling that the Mareks—rather than Hecla—
bore the burden regarding worker’s compensation exclusivity on summary judgment.” Mareks
are incorrect.
       In Roe v. Albertson’s Inc., 141 Idaho 524, 530, 112 P.3d 812, 818 (2005), we stated:
“Albertson’s, as the moving party, must show there is no genuine issue as to any material fact
that Doe would have been covered by worker’s compensation and that it is therefore entitled to
judgment as a matter of law.” Thus, when an employer claims it is protected from civil suit by
the worker’s compensation exclusivity rule the employer bears the burden of proving the injury
suffered falls within the worker’s compensation statutes. In Kearney v. Denker, we stated that to
show an injury falls under the section 72-209(3) exception to exclusivity the employee must
prove the injury was “caused by the willful or unprovoked physical aggression of the employer.”

                                                  4
114 Idaho 755, 757, 760 P.2d 1171, 1173 (1988). Thus, the original burden of showing the injury
is the type of injury generally covered by the Worker’s Compensation Act falls on the employer,
however, after establishing the Worker’s Compensation Act applies, the burden of showing the
injury falls under the section 72-209(3) exception falls on the employee.
        Here, Hecla presented a prima facie case that the injuries suffered by Mike and Pete were
covered by the Worker’s Compensation Act.4 Mareks responded that the injuries suffered fell
under the section 72-209(3) exclusivity exception. Thus, Mareks bore the burden of showing
Hecla’s conduct constituted “willful or unprovoked physical aggression,” and the district court
did not err in so ruling. See, e.g., Id.; DeMoss v. City of Coeur D’Alene, 118 Idaho 176, 179, 795
P.2d 875, 878 (1990); McVicker v. City of Lewiston, 134 Idaho 34, 37, 995 P.2d 804, 807 (2000)
(“Once the movant has established a prima facie case that, on the basis of uncontroverted facts,
the movant is entitled to judgment, the opposing party must set forth specific facts showing that
there is a genuine issue for trial . . . .”).
    2. The district court did not err by ruling that the exclusivity exception under Idaho Code
        section 79-209(3) did not apply.
        The Idaho Worker’s Compensation Act is a compromise between injured workers and
their employers that provides a limit on liability for employers in return for providing sure and
certain relief for the injured worker. Blake v. Starr, 146 Idaho 847, 851, 203 P.3d 1246, 1250
(2009); Yount v. Boundary Cty., 118 Idaho 307, 307, 796 P.2d 516, 516 (1990) (“Such being the
quid pro quo for eliminating the previous remedy of seeking a tort recovery from employers.”).
To this end, Idaho Code section 72-209(1) states: “the liability of the employer under this law
shall be exclusive and in place of all other liability of the employer to the employee, his spouse,
dependents, heirs, legal representatives or assigns.” However, there is an exception to this rule
“where the injury or death is proximately caused by the willful or unprovoked physical
aggression of the employer, its officers, agents, servants or employees.” I.C. § 72-209(3).
        Resolution of this case rests on the meaning of the phrase “willful or unprovoked
physical aggression.” When interpreting statutory language, we have stated numerous times:
“The objective of statutory interpretation is to give effect to legislative intent. Because the best


4
 It is undisputed that Mike and Pete suffered injuries from an accident arising out of in and the course of their
employment. Dominguez ex rel. Hamp v. Evergreen Res., Inc., 142 Idaho 7, 11, 121 P.3d 938, 942 (2005) (“Idaho’s
worker’s compensation law provides benefits for workers who suffer injuries arising out of and in the course of
employment.”). Additionally, Mike’s and Pete’s worker’s compensation claims have already been paid out.

                                                       5
guide to legislative intent is the words of the statute itself, the interpretation of a statute must
begin with the literal words of the statute.” Gordon v. Hedrick, 159 Idaho 604, 609, 364 P.3d
951, 956 (2015) (quoting State v. Yzaguirre, 144 Idaho 471, 475, 163 P.3d 1183, 1187 (2007)).
“Moreover, unless a contrary purpose is clearly indicated, ordinary words will be given their
ordinary meaning when construing a statute.” Corp. of Presiding Bishop of Church of Jesus
Christ of Latter-Day Saints v. Ada Cty., 123 Idaho 410, 415, 849 P.2d 83, 88 (1993). “To
ascertain the ordinary meaning of an undefined term in a statute, we have often turned to
dictionary definitions of the term.” Arnold v. City of Stanley, 158 Idaho 218, 221, 345 P.3d 1008,
1011 (2015).
       In Kearney, we considered the term “willful or unprovoked physical aggression.” 114
Idaho at 757, 760 P.2d at 1173. In that case, an employee argued the employer’s failure to install
certain safety devices on a lawnmower amounted to willful or unprovoked physical aggression.
Id. at 756, 760 P.2d at 1172. Focusing on the word “aggression” we stated: “The word
‘aggression’ connotes ‘an offensive action’ such as an ‘overt hostile attack.’ ” Id. at 757, 760
P.2d at 1173 (quoting Webster’s Third New Int’l Dictionary 41 (1969)). Relying on that
definition, we further noted: “To prove aggression there must be evidence of some offensive
action or hostile attack,” and ultimately concluded: “§ 72-209(3) require[s] an intention to injure
the employee.” Id. at 757–58, 760 P.2d at 1173–74. We reaffirm our statements in Kearney. To
prove aggression there must be evidence of (1) an offensive action or hostile attack and (2)
intention to injure an employee.
       Absent from our decision in Kearney, however, is a discussion of the terms “physical”
and “willful or unprovoked.” These terms modify the term aggression. Physical directly modifies
aggression and is defined as “of or relating to the body—often opposed to mental.” Webster’s
Third New Int’l Dictionary 1707(1969). Accordingly, physical identifies the type of aggression
that will satisfy the standard: only offensive actions or hostile attacks aimed at the bodily
integrity of the employee—opposed to mental, emotional, pecuniary, or other types of
aggression—are implicated.
        In turn, the terms “willful or unprovoked” modify the phrase “physical aggression.”
However, these terms, rather than modify the type of aggression at issue, modify the level of
intent required in effectuating the act of physical aggression. At the outset, we note that these
terms are separated by the disjunctive conjunction “or.” Use of the disjunctive clearly indicates

                                                 6
that the meaning of the words “willful” and “unprovoked” are distinct from one another. E.g.,
State v. Herren, 157 Idaho 722, 726, 339 P.3d 1126, 1130 (2014) (“The word ‘or’ is disjunctive,
meaning that it is a conjunction used to introduce an alternative.”). Thus, conduct amounting to
either “willful physical aggression” or “unprovoked physical aggression” is sufficient, standing
alone, to trigger the exclusivity exception under section 72-209(3).
       “Willful” is defined in Webster’s Third New International Dictionary as “done
deliberately: not accidental or without purpose.” Webster’s Third New International Dictionary
2617 (1969). Black’s Law Dictionary defines willful as “[v]oluntary and intentional, but not
necessarily malicious.” 1630 (8th ed. 2004). Thus, the term “willful” when applied to “physical
aggression” requires that an employer deliberately or purposefully commit an act of physical
aggression against an employee.
       Conversely, “unprovoked” is defined as “to rid of a motive, desire, or capability.”
Webster’s Third New Int’l Dictionary 2506 (1969). Consequently, an act of “unprovoked
physical aggression” is one where an act of physical aggression is committed without a
deliberate or specific purpose in effectuating the act.
       The difference between the two terms is in the level of intent required in committing the
act of physical aggression. An act of “willful physical aggression” requires a level of intent that
is deliberate and purposeful. As our sister court in Oregon explained:
                       A deliberate act is one the consequences of which are
               weighed in the mind beforehand. It is prolonged premeditation,
               and the word when used in connection with an injury to another
               denotes design and malignity of heart. . . . the employer must have
               determined to injure an employé and used some means appropriate
               to that end; that there must be a specific intent, and not merely
               carelessness or negligence, however gross.
Jenkins v. Carman Mfg. Co., 155 P. 703, 705 (Ore. 1916). Under such a standard, an employee
must show the employer wished a specific individual employee harm and then effectuated some
means appropriate to that end. Thus, when combined with our previous definition of physical
aggression, an act of “willful physical aggression” is one where there is evidence that the
employer (1) committed an offensive action or hostile attack (2) aimed at the bodily integrity of
the employee with (3) a willful, i.e., specific, intent to injure the employee.
       An act of “unprovoked physical aggression,” however, is one lacking in motive,
deliberation, or specific purpose. Thus, opposed to the willful standard, the unprovoked standard


                                                  7
does not require a showing that the employer had a specific intent or desire to harm a specific
employee. Under such a standard, an employee is relieved of showing the employer specifically
wished the employee harm, rather the employee must only show the employer actually knew or
consciously disregarded knowledge that employee injury would result from the employer’s
action. In other words, again, looking to our prior definition of physical aggression, an act of
“unprovoked physical aggression” is one where the employer (1) committed an offensive action
or hostile attack (2) aimed at the bodily integrity of the employee with (3) an unprovoked, i.e.,
general, intent to injure an employee.
       Consistent with our decision in Kearney, both standards require aggression, which in turn
requires an offensive action or hostile attack coupled with an intent to injure. However, the terms
“physical,” “willful” and “unprovoked,” modify the term aggression to limit application of
section 72-209(3) to situations where aggression is directed toward the bodily integrity of the
employee and where the employer either specifically or generally intended injury.
       Such an interpretation of “willful or unprovoked physical aggression,” while not
explicitly stated, is contemplated in our holding in DeMoss v. City of Coeur D’Alene, 118 Idaho
176, 795 P.2d 875 (1990). In that case, employees were instructed to remove old insulation from
around a boiler. Id. at 177, 795 P.2d at 876. While removing the insulation, an experienced
employee informed the employer that he thought the material being removed was asbestos. Id.
After it was confirmed that the material was asbestos the employer provided inadequate
protective gear to the employees and instructed them to continue removal. Id. The employees
filed a complaint alleging that the employer’s actions amounted to “willful or unprovoked
physical aggression.” We held that section 72-209(3) did not apply. In so doing we stated:
                      The record discloses . . . that the plaintiffs all
               acknowledged that they had no reason to believe any of the
               defendants harbored ill feelings toward them or wanted to cause
               them injury in any manner. The record shows further that John
               Austin, the city welder, told defendant Eastwood that he thought
               the material might be asbestos. The record does not show that
               Eastwood or any of the defendants actually knew that it was
               asbestos until the test results from the laboratory were received.
               These test results were received after the appellants’ first exposure
               to the asbestos had occurred. Moreover, while the protective
               clothing provided the workers prior to the second round of removal
               may indeed have been inadequate, that does not rise to the level of
               “unprovoked physical aggression.”

                                                8
118 Idaho at 179, 795 P.2d at 878. Our initial focus on the fact that there was no evidence the
defendants harbored ill feelings toward the plaintiffs or wanted to cause them injury aligns with
an analysis under “willful physical aggression,” which requires a finding of a specific intent to
harm. Our subsequent focus on the fact that the employer did not “actually kn[o]w” the material
was asbestos until after the employees were exposed aligns with an analysis under “unprovoked
physical aggression,” which only requires a showing that the employer had actual knowledge
that its actions would result in employee injury.
         Mareks, however, assert that the section 72-209(3) exclusivity exception is triggered in
situations where the employer engages in conduct that the employer knows or is substantially
certain will result in injury to an employee. In short, Mareks urge this Court to adopt the
definition of “intent” used in the common law of intentional torts.5 In support of their argument,
Mareks chiefly rely on Justice Huntley’s concurrence in Kearney and this Court’s decision in
Dominguez ex rel. Hamp v. Evergreen Res., Inc., 142 Idaho 7, 121 P.3d 938 (2005). Mareks’
reliance on these cases is misplaced.
         First, Justice Huntley’s concurrence in Kearney refers to “instances where an employer’s
knowing ordering of an employee into an unsafe working environment would, in my judgment,
rise to the level of willful physical aggression.” 114 Idaho at 758, 760 P.2d at 1174 (Huntley, J.,
concurring) (emphasis added). Although Justice Huntley followed this language with citations to
authorities that suggest a substantially certain standard, his own statement supports a strict
knowing standard. Moreover, Justice Huntley’s concurrence is exactly that—a concurrence. The
majority opinion clearly states that even when an employer is “substantially certain that injury
would occur” it is not sufficient to trigger the exclusivity exception. Id. at 757, 760 P.2d at 1173
(majority opinion). Thus, to the extent Mareks rely on Justice Huntley’s concurrence to support
the proposition that substantial certainty can satisfy the intent requirement under section 92-
209(3), this argument fails.
         Mareks’ reliance on Dominguez fares no better. In Dominguez, an employee was ordered
to wash out a steel tank that contained cyanide-laced sludge. 142 Idaho at 9, 121 P.3d at 940. The
employee was not provided any protective equipment and was overcome by the cyanide gas
while cleaning out the tank, resulting in severe and permanent injury. Id. at 9–10, 121 P.3d at

5
  Under the definition of intent used in intentional torts, a person acts with intent if “(a) the person acts with the
purpose of producing that consequence; or (b) the person acts knowing that the consequence is substantially certain
to result.” Restatement (Third) of Torts § 1 (2010).

                                                          9
940–41. In his complaint, the employee alleged that the employer knew it was hazardous to enter
the steel tank but concealed that knowledge from the employee. Id. The employee was permitted
to bring a cause of action under the exclusivity exception because he alleged “a willful or
unprovoked physical aggression by his employer, and therefore his claim [fell] into a statutory
exception to the exclusive remedy rule.” Id. at 12, 121 P.3d at 943.
       It is important to note that Dominguez came before this Court on a default judgment. Id.
at 13, 121 P.3d at 944 (“Upon default by the defendant, the allegations contained in the
complaint are taken as true, and the plaintiff is relieved of any obligation to introduce evidence
in support of those allegations.”). As such, we specifically declined to review the underlying
judgment in the case. Id. at 13–14, 121 P.3d at 944–45. That being said, Dominguez alleged that
the employer knew entering the tank was hazardous but ordered the employee to do so anyway.
Id. at 9, 121 P.3d at 940. Ordering an employee to accomplish a task where the employer is
substantially certain injury will occur is different from having actual knowledge injury will
result. Thus, Mareks’ assertion that Dominguez supports the proposition that “recklessly
directing an employee to work in a highly dangerous and unsafe environment” is tantamount to
“willful or unprovoked physical aggression” misses the mark.
       Ultimately, Mareks argue the Court should widen access to the exclusivity exception to
include conduct that is substantially certain to result in injury. However, in Kearney, we
unequivocally rejected an interpretation of aggression that includes substantial certainty. 114
Idaho at 757, 760 P.2d at 1173 (“It is not sufficient to prove that the alleged aggressor committed
negligent acts that made it substantially certain that injury would occur.”). Thus, to satisfy the
level of intent required to trigger application of section 72-209(3) an employee must show the
employer either (1) specifically intended to harm the employee or (2) engaged in conduct
knowing employee injury would result.
       In this case, Mareks contend that evidence tending to show that Hecla: (1) failed to secure
engineer review and approval regarding the removal of the pillar; (2) did not heed warnings from
experienced employees about the removal of the pillar; (3) failed to perform a safety review and
follow safety standards; and (4) was significantly sanctioned by MSHA, is sufficient to support a
finding that Hecla engaged in “willful or unprovoked physical conduct.”
       Notably, Mareks do not contend, and the record does not reflect, that Hecla specifically
intended to injure Pete or Mike. Thus, there is no support for a finding that Hecla engaged in

                                                10
“willful physical aggression.” Furthermore, absent from Mareks’ assertions is any allegation or
supporting evidence that Hecla had actual knowledge the stope would collapse. Indeed, the
evidence presented tends to show the opposite is true and Hecla thought the stope was safe. 6
Certainly, Hecla’s failure to adhere to industry safety standards7 and its failure to heed warnings
from experienced employees8 was negligent—even grossly so9—but there is no evidence in the
record that would support a finding that Hecla had actual knowledge the stope would collapse.
        This case is similar to DeMoss. In DeMoss, as related earlier, the employer was warned
by an experienced employee that the material being removed was asbestos. However, the
employer did not have actual knowledge that the material was asbestos until after it had been
tested. DeMoss, 118 Idaho at 179, 795 P.2d at 878. Noting there was no evidence the employer
specifically intended the employees harm or that the employer knew the material was asbestos
before instructing the employees to remove the insulation, we held that the exclusivity exception
did not apply. Id. Here, Hecla, like the employer in DeMoss, was warned by experienced
employees about the danger in removing the pillar, but, again like the employer in DeMoss, there
is no evidence Hecla actually knew the stope would cave-in or that injury would occur until the
stope actually collapsed. Absent evidence that Hecla specifically intended to harm Mike or Pete
or that Hecla had actual knowledge the stope would collapse, the district court did not err in
granting Hecla summary judgment. See id.; Kearney, 114 Idaho at 757–58, 760 P.2d at 1173–74;
cf. Dominguez, 142 Idaho at 9, 121 P.3d at 940 (holding the exclusivity exception applied where
it was alleged that the employer knew it was hazardous to enter the cyanide laced tank);
Kearney, 114 Idaho at 758, 760 P.3d at 1174 (Huntley, J., concurring) (noting that without



6
  Doug Bayer, Mine Superintendent and a mining engineer by training and former Chief Mining Engineer at the
mine, reviewed the mining plan for the 6150-15-3 stope and determined that “I felt the 6150-15-3 stope was stable
because of its V shape in a keystone-type orientation and with the horizontal pressures that I am familiar with
in the Gold Hunter deposit.” The mine’s General Manager, John Jordan, who is also a mining engineer by training
and a former Chief Mining Engineer at the mine, saw the plan in advance as well and testified: “I had no reason to
believe that this mining configuration would not be stable. Based upon the information provided to me I felt that
the mining configuration in the 6150-15-3 stope could be mined safely.”
7
  MSHA heavily criticized, cited, and fined Hecla for its failure to follow safety guidelines and regulations.
8
  Tim Ruff, Hecla’s former production geologist, raised concerns about the removal of the pillar to various members
of Hecla’s management. Similarly, Danny McGillis, a miner with 38 years of mining experience, also expressed
concerns about the manner in which the pillar was being removed.
9
  In its order finding that Hecla violated applicable safety regulations MSHA stated: “Hecla created an unreasonable
risk of harm” and found “that the violation was the result of Hecla’s reckless disregard and unwarrantable failure to
comply with the safety standard.” MSHA also increased Hecla’s fines due to “the serious safety hazard created
by . . . Hecla’s high negligence.”

                                                         11
evidence the employer “knew the employee would operate the machine without the grass
catcher” the exclusivity exception was not satisfied).
       3. Whether the district court erred in ruling that there were no disputed issues of material
           fact.
           In its decision granting Hecla summary judgment, the district court ruled that “there are
no genuine issues of material fact on the issue of whether Idaho Worker’s Compensation
provides Plaintiffs their exclusive remedy.” The court also stated, “[t]he Court finds that while
there may be some disputed facts in the case at bar, such as whether Defendants received
warnings that the mining practices were dangerous and whether it was necessary for the chief
engineer to approve the mining plan, those disputed facts are not material[.]” Mareks argue that
because the district court recognized there were disputed facts summary judgment was improper.
           Summary judgment is proper when there are no genuine issues of material fact.
I.R.C.P. 56(c); Chandler v. Hayden, 147 Idaho 765, 768, 215 P.3d 485, 488 (2009). A genuine
issue of material fact exists when the evidence is such that a reasonable jury could return a
verdict for the non-moving party. E.g., Houpt v. Wells Fargo Bank, Nat. Ass’n, 160 Idaho 181,
186, 370 P.3d 384, 389 (2016) (“If reasonable people could reach different conclusions or
inferences from the evidence, summary judgment is inappropriate.”).
           Here, questions about whether Hecla received warnings that the removal of the stope was
dangerous or whether it was necessary for the chief engineer to approve the mining plan are
immaterial. The question is whether Hecla specifically intended Mike or Pete harm or had actual
knowledge that their mining practices would cause the stope to collapse. Even assuming Hecla
did receive warnings that its mining practices were unsafe or that it failed to have the chief
engineer review the mining, such evidence could, as discussed supra, only support a finding that
Hecla was negligent, perhaps even grossly negligent.10 However, negligence—no matter how
gross—is insufficient to trigger the exclusivity exception under section 72-209(3). Absent
evidence that Hecla specifically intended to harm Mike or Pete or that Hecla had received
warnings that amounted to actual knowledge the stope would collapse, such as a report or an
internal memo stating as much, the district court did not err in ruling that there were no disputed
issues of material fact.



10
     See supra notes 7–9 and accompanying text.

                                                  12
   4. Whether the district court erred in holding that various respondents were immune from
       suit under Idaho Code section 72-209.
       Mareks argue that the district court erred in ruling that respondents Baker, Jordan, Bayer,
Hogamier, Moore, and Stepro were also immune from liability. Mareks’ argument in this regard
is premised on the assumption that the district court erred in deciding that Hecla’s conduct did
not amount to “willful or unprovoked physical aggression.” However, the district court was
correct. Thus, respondents Baker, Jordan, Bayer, Hogamier, Moore, and Stepro were also
immune from liability. I.C. § 72-209(3) (“The exemption from liability given an employer by
this section shall also extend to the employer’s surety and to all officers, agents, servants and
employees of the employer or surety . . . .”).
       In summary, because there is no evidence that Hecla specifically intended to harm Mike
and Pete or that Hecla had actual knowledge the stope would collapse the district court did not
err in ruling that the exception to exclusivity under section 72-209(3) did not apply and that
summary judgment for Hecla was proper.
B. The district court did not err in denying Mareks’ motion for reconsideration.
       Mareks contend that the district court erred in denying their motion for reconsideration.
Hecla contends that the court lacked jurisdiction to hear the Mareks’ motion because the motion
failed to state with particularity the basis for the motion and was untimely filed.
   1. Mareks’ motion was untimely filed.
       The district court entered its final judgment on May 5, 2015. Mareks filed a motion for
reconsideration on April 29, 2015. The motion stated in its entirety:
                      COME NOW the plaintiffs in the above-entitled action, by
               and through their undersigned counsel of record, pursuant to Idaho
               Rule of Civil Procedure 11(a)(2)(B), and hereby move this Court
               for reconsideration of its ruling as set forth in the Memorandum
               Decision and Order Granting Defendants’ Motion for Summary
               Judgment and Denying Plaintiffs’ Motion for Partial Summary
               Judgment, filed April 21, 2015.
                      This motion will be based upon a supporting memorandum
               and affidavits filed in accord with the time requirements of the
               Idaho Rules of Civil Procedure as well as all other pleadings and
               papers on file in this action.
       The supporting affidavit and memorandum were not filed until June 22, 2015, and
August 4, 2015, respectively.


                                                 13
       Idaho Rule of Civil Procedure 7(b)(3)(B) requires: “When a motion is supported by
affidavits(s), the affidavit(s) shall be served with the motion . . . .” Mareks did not submit their
supporting affidavit until over a month after serving the original motion. Furthermore, Idaho
Rule of Civil Procedure 7(b)(1) provides that all motions “shall state with particularity the
grounds therefor.” Here, although Mareks identified the applicable civil rule of procedure in their
motion and stated that they were seeking reconsideration of the court’s summary judgment order,
they failed to support the motion with argument or affidavits within the required fourteen day
period. “A party cannot sidestep the requirement to file a motion within a certain period by filing
an unsupported motion and promising support down the road.” Franklin Bldg. Supply Co. v.
Hymas, 157 Idaho 632, 642, 339 P.3d 357, 367 (2014). Although Idaho Rule of Civil Procedure
11(a)(2)(B) does not require a movant to support a motion for reconsideration with a brief or
affidavit, “A movant who does so, however, must serve the affidavit [and brief] with the motion
and within the period of time for filing of the motion.” Id. Thus, while Mareks’ motion for
reconsideration was timely filed, they failed to timely support their motion. Consequently, the
district court could have rejected both the affidavit and the memorandum and then denied the
motion due to a lack of support.
       That being said, the district court chose to accept the memorandum and the affidavit and
hold oral argument on the motion. We review a district court decision to accept an untimely
affidavit for an abuse of discretion. Cumis Ins. Soc’y, Inc. v. Massey, 155 Idaho 942, 946, 318
P.3d 932, 936 (2014). In Marcher v. Butler, 113 Idaho 867, 869, 749 P.2d 486, 488 (1988), we
stated, “Rule 7 only says that the court may dismiss the motion without notice, and clearly does
not require this . . . it is equally within the trial court’s discretion to permit written or oral
argument, even where such was not requested within fourteen days[.]” Accordingly, the trial
court acted within its discretion by allowing Mareks to provide written and oral argument in
support of their motion, even though the affidavit and brief were filed outside the fourteen day
window.
   2. The district court did not err in denying the motion to reconsider on the merits.
       “The district court evaluates a motion to reconsider an order granting summary judgment
by employing the summary judgment standard, and this Court uses that same standard to review
the district court’s order with respect to such a motion.” Franklin Bldg. Supply Co., 157 Idaho at
637, 339 P.3d at 362.

                                                14
        In their motion to reconsider, Mareks argued: (1) there was a mistake of law as to which
party bore the burden on summary judgment; (2) there was a mistake as to the Mareks’ scope of
work on the date of the rock fall; and (3) the MSHA decision recognized the kind of conduct that
would equate to “willful or unprovoked physical aggression.” The district court confirmed its
prior rulings on all three points. The district court was correct.
        As discussed above, the district court correctly identified that Mareks bore the burden of
establishing that the injury suffered fell within the section 72-209(3) exclusivity exception. See
supra Part A.1. As to the scope of work argument, Mareks introduce no additional evidence to
show Mike or Pete was explicitly directed to enter the stope. While they were likely still within
the scope of their work by entering the stope,11 the evidence tended to show that Hecla did not
directly order them to enter the stope.12 Moreover, without evidence that Hecla specifically
intended them harm or had actual knowledge the stope would collapse, the question whether
Mike and Pete were ordered into the stope is immaterial. Finally, in regard to the MSHA
decision, Mareks point to the MSHA decision to support their argument that Hecla’s conduct
was substantially certain to result in injury. However, as discussed above, supra Part A.2, even if
Hecla’s behavior was substantially certain to result in injury, it would not rise to the level of
“willful or unprovoked physical aggression.” The district court’s denial of Mareks’ motion to
reconsider is affirmed.
C. Attorney Fees and Costs
        Neither side requests fees. Mareks only request costs pursuant to Idaho Appellate Rule
40. “Costs are allowed as a matter of course to the prevailing party unless otherwise provided by
law or order of the Court.” I.A.R. 40(a). Mareks are not the prevailing party.
                                            IV.     CONCLUSION
        Because there is no evidence that Hecla specifically intended to harm Mike or Pete or
that Hecla had actual knowledge the stope would collapse we affirm the district court’s grant of
summary judgment in favor of Hecla. Costs to Hecla.
        Chief Justice J. JONES and Justice W. JONES, CONCUR.

11
   In its ruling on Mareks’ motion for reconsideration, the district court stated: “[T]he general duty assignment to
that stope was sufficient to constitute an authorization that they be in [the 6150-15-3 stope] watering the muck.”
12
   The Mareks’ shift supervisor testified: “At the beginning of the shift, I talked to [Mike and Pete], let them know
that their stope was muckbound and that they would be working on cleaning the spray chamber and also repairing in
the intersection right there.” This testimony was corroborated by Mike’s own testimony stating that he and his
brother were told to work in the spray chamber but decided to wet down the stope as well. See supra note 2.

                                                        15
HORTON, J., specially concurring.
       Although I join in the result reached by the Court, I am unable to completely join with
my colleagues as to the meaning of the phrase “willful or unprovoked physical aggression.” I do
not view it necessary to define “willful” or “unprovoked” to resolve this appeal. However, as the
Court has deemed it appropriate to do so, I would like to make it clear that I completely concur
with the Court’s continued reliance on Kearney v. Denker, 114 Idaho 755, 760 P.2d 1171 (1988).
I further agree with the Court that that words “willful” and “unprovoked” modify the term
“physical aggression.” Finally, I concur with the Court’s conclusion that “the term ‘willful’ when
applied to ‘physical aggression’ requires that an employer deliberately or purposefully commit
an act of physical aggression against an employee.”
       My disagreement lies in the Court’s holding that “[a]n act of ‘unprovoked physical
aggression’ … is one lacking in motive, deliberation, or specific purpose” which the Court
equates with a “general intent to injure.” This holding derives from reliance on a dictionary
definition of “unprovoked” (“to rid of a motive, desire, or capability”) that is incompatible with
the plain meaning of the statute. I note first that “unprovoked,” as used in Idaho Code section 72-
209(3) is a past participle which modifies the phrase “physical aggression.” The definition upon
which the Court relies is that of a verb expressing the present tense. Setting aside this small
matter, I accept that the Court has settled upon a definition of “unprovoked” as meaning “rid [the
past participle] of a motive, desire, or capability.” However, the definition adopted by the Court
eliminates the statutory reference to provocation.
       I view the word “unprovoked” as used in the statute as comprising the prefix “un-” and
the past participle “provoked.” The prefix means “not, lack of, the opposite of” or “the reverse or
removal of: it is added to verbs to indicate a reversal of the action of the verb ... and to nouns to
indicate a removal or release of the thing mentioned or from the condition, place, etc.” Webster’s
New World Dictionary 1542 (2d College ed.1976). The verb “provoke” means “1. to excite to
some action or feeling 2. to anger, irritate, or annoy 3. to stir up (action or feeling 4. to call
forth; evoke.” Id. at 1144. With these definitions in mind, I interpret the meaning of the
participial phrase “unprovoked physical aggression” as “physical aggression occurring in the
absence of provocation,” i.e., not precipitated by, or resulting from, the words or actions of the
employee who has been injured by the employer’s physical aggression.



                                                 16
       This brings me to the heart of my disagreement with the Court: the definition of
“unprovoked” which it has adopted is inconsistent with its plain meaning in the context of this
statute. It is easy to envision a situation where an employer or its agent engages in “physical
aggression” that possesses the “motive, deliberation or specific purpose” of responding to
provocation by the employee. Under the definition of “unprovoked” adopted by the Court, this
would result in employer liability. I am not certain that such a broad result is desirable.
In my view, and applying my understanding of the word “unprovoked,” Idaho Code section 72-
209(3) is ambiguous, as there are clearly circumstances where the exception to the exemption
from liability depends upon which of the two disjunctive adjectives is to be applied. Despite the
Legislature’s use of the disjunctive, in the real world both circumstances—willfulness and
deliberate response to provocation—can co-exist. In the situation where an employer or its agent
engages in willful physical aggression in response to provocation by the employee, my view is
that determining which modifier should apply requires a fact-specific inquiry as to the nature
and/or degree of the provocation.
       This ambiguity, however, is of no significance to the present appeal. It is an issue that the
Court may be required to address in the future in a case presenting markedly different facts. If
and when that day comes, I do not believe that we should be burdened by a definition of
“unprovoked” that is both wrong and unnecessary to the resolution of this case.
The meaning of the modifying adjectives “willful” and “unprovoked” assumes significance only
in the presence of physical aggression. In this case, it is clear that there was no physical
aggression by Hecla. As we said in Kearney, “[t]o prove aggression there must be evidence of
some offensive action or hostile attack. It is not sufficient to prove that the alleged aggressor
committed negligent acts that made it substantially certain that injury would occur.” 114 Idaho at
757, 760 P.2d at 1173. As there was no evidence of an “offensive action or hostile” attack by
Hecla, the district court correctly granted summary judgment. For that reason, I concur in the
result reached by the Court.
       Justice EISMANN, concurs.




                                                 17